      Case 2:20-cv-10421-RGK-JEM Document 8 Filed 12/17/20 Page 1 of 2 Page ID #:58

                                                                                        JS6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-10421-RGK-JEM                                         Date   December 17, 2020
 Title             DANIEL ANDRE PEREZ v. RENTGROW, INC.




 Present: The                    R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
                Joseph Remigio (not present)                                   Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                 (IN CHAMBERS) Order Remanding Action to State Court

       On October 15, 2020, Daniel Andre Perez (“Plaintiff”) filed a complaint against Rentgrow, Inc.
(“Defendant”) alleging one claim for Violation of Cal. Civ. Code § 1786.20(b).

      On November 13, 2020, Defendant removed the action to this Court alleging jurisdiction on the
grounds of diversity of citizenship. Upon review of Defendant’s Notice of Removal, the Court hereby
remands the action for lack of subject matter jurisdiction.

         Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involved an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54 (2014). Whether or not the plaintiff
challenges these allegations, a court may still insist that the jurisdictional requirement has been
established by a preponderance of the evidence. Guas v. Miles, Inc., 980 F.2d 564, 566–67 (9th Cir.
1992).

        In support of its removal, Defendant summarily states that because of the types of damages
Plaintiff seeks, and based on the allegations of the complaint, the amount in controversy exceeds
$75,000. The Court finds this conclusory statement, with no facts or argument to support Defendant’s
position, fails to plausibly allege that the amount in controversy meets the jurisdictional requirement.

///
///
///

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
   Case 2:20-cv-10421-RGK-JEM Document 8 Filed 12/17/20 Page 2 of 2 Page ID #:59

                                                                                      JS6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       2:20-cv-10421-RGK-JEM                                         Date    December 17, 2020
 Title          DANIEL ANDRE PEREZ v. RENTGROW, INC.

         In light of the foregoing, the action is hereby remanded to state court for all further proceedings.


         IT IS SO ORDERED.

cc: LASC, Case No. 20STCV39679


                                                                                               :
                                                            Initials of Preparer




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                   Page 2 of 2
